Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 30th day of
April 2020 (the “Effective Date”), by and between Equity Bank, a Kansas banking
corporation (the “Bank”), and Eric Newell (“Executive”). Equity Bancshares,
Inc., a Kansas corporation and parent corporation of the Bank (“Parent”), is
joining in this Agreement for the limited purpose of reflecting its agreement to
provisions in this Agreement applicable to Parent.  Parent, the Bank and their
respective subsidiaries and affiliates are referred to collectively as the
“Equity Group.” Certain capitalized terms set forth herein have the meaning
given to such terms in Section 19.

 

WHEREAS, the Bank desires to employ Executive and to enter into this Agreement
setting forth the terms of such employment; and

 

WHEREAS, Executive agrees to accept such employment and to provide such services
to the Bank in accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein made and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.     Term of Employment; Duties.

(a)     Term. Unless earlier terminated in accordance with Section 3, the term
of this Agreement and Executive’s employment hereunder (the “Term”) will be for
an initial period beginning on the Effective Date and ending on the third
anniversary of the Effective Date; provided that on the third anniversary of the
Effective Date and on each anniversary of such date thereafter (such date and
each annual anniversary thereof a “Renewal Date”), the Term will automatically
extend so as to terminate one year from such Renewal Date unless, at least 90
days before the applicable Renewal Date, either party gives notice to the other
that the Term will not be so extended.  Upon termination of this Agreement and
Executive’s employment hereunder for any reason, Executive will be deemed to
have resigned from all positions that Executive holds as an officer or member of
the board of directors of any member of the Equity Group.

(b)     Title and Duties. During the Term, Executive will serve as Executive
Vice President – Chief Financial Officer of Parent and as Executive Vice
President – Chief Financial Officer of the Bank. In such positions, Executive
will have such duties and perform such services as are commensurate with
Executive’s position and such other duties and services as are from time to time
reasonably assigned to Executive by the Direct Supervisor. Executive will report
to the Direct Supervisor.  Executive agrees that he or she will at all times and
to the best of his or her ability and experience faithfully perform all of the
duties that may be required of him or her pursuant to the terms of this
Agreement and will comply with all policies and procedures adopted by the Equity
Group and applicable to Executive. Executive agrees to devote his or her full
business time and attention to the performance of his or her obligations
hereunder.

(c)     Other Activities. During the Term, Executive may serve on civic,
charitable or other not-for-profit boards or committees, manage personal
investments and, subject to the prior written approval of the Direct Supervisor,
serve on boards of for-profit entities, in each case so long as such activities
do not create a conflict of interest with any member of the Equity Group,
interfere with the performance of Executive’s duties responsibilities hereunder,
or violate any provision of this Agreement (including, without limitation,
Section 4).

--------------------------------------------------------------------------------

2.     Compensation and Benefits.

(a)     Base Salary.  During the Term, the Bank will pay to Executive an
annualized base salary of $350,000 per year, payable in accordance with the
Bank’s normal payroll practices. The base salary will be subject to annual
review for increase, but may not be decreased without Executive’s consent;
provided, however, that such consent will not be required if the Board of
Directors of Parent (the “Board”) determines that a decrease of no more than 10%
of Executive’s base salary is necessary and appropriate, and such decrease
occurs in connection with similar reductions to the base salaries of at least
50% of the Bank’s similarly situated executive officers.  As used in this
Agreement, the term “Base Salary” means, as of any given date, Executive’s
annualized base salary as of such date.

(b)     Annual Bonus.  For each calendar year ending during the Term, Executive
will be eligible to earn an annual bonus (the “Annual Incentive Bonus”). The
target Annual Incentive Bonus is equal to 65% of Base Salary (the “Target Bonus
Amount”), prorated for the 2020 calendar year. The Target Bonus Amount will be
reviewed annually by the Board (or a committee thereof) and may be adjusted
upward in the Board’s sole discretion, but not downward. The actual amount of
the Annual Incentive Bonus with respect to any calendar year will be determined
by the Board (or a committee thereof) based on Executive’s and the Equity
Group’s fulfillment of performance goals established by the Board or the Direct
Supervisor with respect to the applicable calendar year. The Annual Incentive
Bonus for any calendar year will (if and to the extent earned) be paid no later
than the March 15th following the completion of such calendar year. Executive
must remain continuously employed with the Equity Group through the payment date
of the Annual Incentive Bonus in order to receive such Annual Incentive Bonus.

(c)     Long-Term Incentive Awards.  Beginning in the 2021 calendar year and for
each calendar year thereafter during the Term, Executive will be eligible to
receive annual equity awards (“Annual Equity Awards”) under Parent’s equity
incentive plan (the “Equity Plan”), subject to approval of the Board (or a
committee thereof). It is currently contemplated that such Annual Equity Awards
will have an targeted grant date fair value equal to 55% of  Executive’s Base
Salary for the calendar year of grant, and that the terms and conditions of the
Annual Equity Awards (including, without limitation, the form of award(s),
vesting schedule, performance objectives, and/or restrictive provisions) will be
similar to the terms and conditions applicable to the annual equity awards made
to the Equity Group’s other similarly situated employees.

(d)     Employee Benefit Programs. During the Term, Executive will be eligible
to participate in all employee benefit programs, including medical, dental and
hospitalization programs, now or hereafter made available by the Bank to its
senior executives, subject to terms and conditions of such programs, including
eligibility. It is understood that the Bank reserves the right to modify and
rescind any program or adopt new programs in its sole discretion.

(e)     Vacation; Paid Time-Off. Executive will be entitled to 160 hours of paid
vacation per calendar year (prorated for partial calendar years) in accordance
with the Bank’s vacation policies, as in effect from time to time. Executive
will receive other paid time off in accordance with the Bank’s policies for
senior management as such policies may exist from time to time.

(f)     Business Expenses. The Bank will pay or reimburse Executive’s reasonable
business expenses, including expenses incurred for travel on Equity Group
business, in accordance with the Bank’s expense reimbursement policies and
procedures, as may be adopted or amended from time to time.

- 2 -

--------------------------------------------------------------------------------

(g)     Other Compensation and Benefits.  The Bank will pay or provide the
compensation and benefits set forth on Appendix A, attached hereto, which is
hereby incorporated herein by reference in its entirety and made a part hereof.

3.     Termination of Employment. This Agreement and Executive’s employment
hereunder may be terminated by the Bank or Executive at any time and for any
reason; provided that, unless otherwise provided herein, either party is
required to give the other party at least 30 days’ advance written notice of any
termination of Executive’s employment. On termination of this Agreement and
Executive’s employment hereunder, Executive will be entitled to the compensation
and benefits described in this Section 3 and will have no further rights to any
compensation or any other benefits from the Equity Group.

(a)     Expiration of the Term, For Cause, or Without Good Reason.  This
Agreement and Executive’s employment hereunder may be terminated upon (x) either
party’s election not to renew the Term of the Agreement in accordance with
Section 1, (y) by the Bank for Cause, or (z) by the Executive without Good
Reason. In such event, Executive will be entitled to receive:

(i)     Any accrued but unpaid Base Salary and accrued but unused vacation which
will be paid within one week following the date of Executive’s termination (the
“Termination Date”);

(ii)     Any earned but unpaid Annual Incentive Bonus with respect to any
completed calendar year immediately preceding the Termination Date, which will
be paid on the otherwise applicable payment date (except to the extent payment
is otherwise deferred pursuant to any applicable deferred compensation
arrangement); provided that if Executive’s employment is terminated by the Bank
for Cause, then any such accrued but unpaid Annual Incentive Bonus will be
forfeited;

(iii)     Reimbursement for unreimbursed business expenses properly incurred by
Executive, which will be subject to and paid in accordance with the Bank’s
expense reimbursement policies and procedures; and

(iv)     Such employee benefits (including equity compensation), if any, to
which Executive may be entitled under the Bank’s employee benefit plans as of
Termination Date; provided that, in no event will Executive be entitled to any
payments in the nature of severance or termination payments except as
specifically provided herein.

Items 3(a)(i) through 3(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.

 

(b)     Termination by the Bank Without Cause or by Executive for Good Reason.
This Agreement and Executive’s employment hereunder may be terminated by
Executive for Good Reason or by the Bank without Cause. In the event of such
termination, Executive will be entitled to receive the Accrued Amounts and,
subject to Executive’s compliance with Section 3(e) and Section 4 of this
Agreement, Executive will be entitled to receive continued Base Salary (“Salary
Continuation Payments”) for 12 months following the Termination Date payable in
equal installments in accordance with the Bank’s normal payroll practices, which
will commence on the first regularly scheduled payroll date following the
effective date of the Release (defined below). The first installment of the
Salary Continuation Payments will include all amounts of Base Salary that would
otherwise have been paid to Executive during the period beginning on the
Termination Date and ending on the first payment date.

- 3 -

--------------------------------------------------------------------------------

(c)     Death or Disability. This Agreement and Executive’s employment hereunder
will terminate automatically on the Executive’s death during the Term, and the
Bank may terminate Executive’s employment on account of Executive’s Disability.
If Executive’s employment is terminated during the Term on account of
Executive’s death or Disability, Executive (or Executive’s estate, legal
representatives and/or beneficiaries, as the case may be) will be entitled to
receive the Accrued Amounts.

(d)     Change of Control Termination.  If this Agreement and Executive’s
employment hereunder is terminated by Executive for Good Reason, by the Bank (or
its successor) without Cause, or due to the Bank’s (or its successor’s)
nonrenewal of the Agreement, in each case within 12 months following a Change of
Control, then, in lieu of any payment payable to Executive under this Section 3,
Executive will be entitled to receive the Accrued Amounts and, subject to
Executive’s compliance with Section 3(e) and Section 4, a lump sum payment (the
“Change of Control Severance Payment”) equal to 2.99 times the sum of (i)
Executive’s Base Salary for the calendar year immediately preceding the calendar
year in which the Termination Date occurs and (ii) all other cash compensation
paid by the Equity Group and received by Executive during such calendar year
(but, for avoidance of doubt, not including the value of any equity-based
compensation).  The Change of Control Severance Payment will be paid within 10
days following the effective date of the Release (defined below); provided that
if the Release Execution Period (defined below) begins in one taxable year and
ends in another taxable year, payment of the Change of Control Severance Payment
will be made in the second taxable year.

(e)     Release Requirement.  Notwithstanding anything in this Agreement to the
contrary, Executive’s right to receive the Salary Continuation Payments or the
Change of Control Severance Payment, as applicable, is conditioned on
Executive’s execution and delivery of a separation agreement and release of
claims in favor of the Equity Group, its officers and directors in a form
provided by the Bank (the “Release”) and such Release becoming effective and
irrevocable within 60 days following the Termination Date (such 60-day period,
the “Release Execution Period”).  The Release will include an affirmation of the
restrictive covenants set forth in Section 4, and will be in a form and
substance satisfactory to the Bank.  

(f)     Equity Awards.  Notwithstanding anything in this Agreement to the
contrary, the treatment of any equity award held by Executive as of the
Termination Date will be determined in accordance with the terms of the
applicable Parent equity incentive plan and award agreement.

(g)     Severance Benefits Not Includable for Employee Benefits
Purposes.  Except to the extent the terms of any applicable benefit plan, policy
or program provide otherwise, any benefit programs of the Equity Group that take
into account Executive’s income will exclude any and all severance benefits
provided under this Agreement.

(h)     Exclusive Severance Benefits.  If Executive becomes entitled to receive
the Salary Continuation Payments or the Change of Control Severance Payment, as
applicable, then such payment(s) will be in lieu of any other severance or
similar benefits that would otherwise be payable under any other agreement,
plan, program or policy of the Equity Group.

4.     Restrictive Covenants.

(a)     Confidential Information.

(i)     Executive acknowledges that the business of the Equity Group is highly
competitive and that the Equity Group will provide Executive with access to
Confidential

- 4 -

--------------------------------------------------------------------------------

Information relating to the business of the Equity Group, its customers and
their respective affiliates. Executive acknowledges that this Confidential
Information constitutes a valuable, special, and unique asset used by the Equity
Group in its business to obtain a competitive advantage over their competitors.

(ii)     Executive further acknowledges that protection of such Confidential
Information against unauthorized disclosure and use is of critical importance to
the Equity Group in maintaining its competitive position.  Executive also will
have access to, or knowledge of, Confidential Information of third parties, such
as actual and potential customers, suppliers, partners, joint venturers,
investors, financing sources and the like, of the Equity Group.

(iii)     Executive agrees that he or she will not, at any time during or after
Executive’s employment or service with the Equity Group, make any unauthorized
disclosure of any Confidential Information or make any use thereof except in the
carrying out of Executive’s employment responsibilities hereunder. Executive
also agrees to preserve and protect the confidentiality of third party
Confidential Information to the same extent, and on the same basis, as the
Equity Group’s Confidential Information.

(iv)     Executive understands that nothing contained in this Agreement
(including, without limitation, Section 4(e)) limits Executive’s ability to file
a charge or complaint with the Securities and Exchange Commission (“SEC”) or
other governmental agency. Executive further understands that nothing in this
Agreement (including, without limitation, Section 4(e)) limits Executive’s
ability to communicate with the SEC or any other governmental agency or
otherwise participate in any investigation or proceeding that may be conducted
by the SEC or such other agency, including providing documents or other
information, without notice to any member of the Equity Group. This Agreement
does not limit Executive’s right to receive an award for information provided to
the SEC or any other governmental agency.

(v)     Executive and the Equity Group specifically acknowledge that 18 U.S.C. §
1833(b) provides: “An individual will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.” Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly,
notwithstanding anything to the contrary in the foregoing, the parties to this
Agreement have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law.

(b)     Non-Competition Obligations.

(i)     Executive acknowledges that the Equity Group is providing Executive with
access to Confidential Information. Ancillary to Executive’s agreement not to
disclose Confidential Information, to protect the Confidential Information
described above, and in consideration for Executive’s receiving access to this
Confidential Information and compensation stated in this Agreement, the Bank and
Executive agree to the following non-competition provisions. Executive agrees
that during the Restricted Period, Executive will

- 5 -

--------------------------------------------------------------------------------

not, directly or indirectly, (A) engage or participate in the ownership,
management, operation, control or financing of, (B) provide any service, advice
or assistance regarding the management, operation, formation or acquisition of,
or (C) have any financial interest in, whether as organizer, director, advisory
director, officer, employee, consultant, partner, contractor, stockholder (other
than as a holder of less than 3% of the capital stock of a Financial Institution
(defined below), whether the Financial Institution is a privately held company
or a reporting company under the Securities Exchange Act of 1934), any national
or state commercial bank, credit union, thrift, or savings institution, or any
person or entity seeking to acquire or form such an institution or company
(“Financial Institution”), competitive with that of the Equity Group or the
Equity Group’s business as it exists on the date hereof which has a branch or
loan production office located in the Restricted Area, including but not limited
to a Financial Institution engaged in, or which controls any entity engaged in,
retail banking services, commercial banking services, consumer savings accounts,
deposit production, commercial loan production or commercial or commercial real
estate lending services in the Restricted Area.

(ii)     Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses in the Restricted Area and
during the Restricted Period, but acknowledges that these restrictions are
necessary to protect the Confidential Information that Executive has provided or
made available to Executive.

(iii)     Executive agrees that this provision defining the scope of activities
constituting prohibited competition with the Equity Group is narrow and
reasonable for the following reasons: (i) Executive is free to seek employment
with other companies providing services that do not directly or indirectly
compete with any business of the Equity Group; (ii) Executive is free to seek
employment with other companies in the banking business that do not directly or
indirectly compete with any business of the Equity Group; and (iii) there are
many other companies in the banking business that do not directly or indirectly
compete with any business of the Equity Group. Thus, this restriction on
Executive’s ability to compete does not prevent Executive from using and
offering the skills that Executive possessed prior to receiving Confidential
Information, specialized training, and knowledge from the Equity Group.

(c)     Non-Solicitation of Clients and Customers. Executive agrees that during
the Restricted Period, Executive will not directly or indirectly solicit,
contact or call upon any current or prospective client or customer of the Equity
Group with whom Executive had material contact during the course of his or her
employment or service with the Equity Group for the purpose of providing banking
or banking related services other than through the Equity Group. For this
purpose, “material contact” exists between Executive and each current or
prospective client or customer: (i) with whom Executive dealt; (ii) whose
dealings with the Equity Group were coordinated or supervised by Executive; or
(iii) about whom Executive obtained or had access to Confidential Information in
the ordinary course of business as a result of Executive’s performance of his
duties and responsibilities hereunder.

(d)     Non-Solicitation Of Employees. Executive agrees that during the
Restricted Period, Executive will not, either directly or indirectly, call on,
solicit, or induce any other employee or officer of the Equity Group whom
Executive had contact with, knowledge of, or association with in the course of
employment or service with the Equity Group (a “Covered Employee”) to terminate
his or her employment, and will not assist any other person or entity in such a
solicitation; provided, however, that the foregoing: (i) shall not apply to any
Covered Employee who is no longer employed by the Equity Group or has otherwise
resigned from employment with the Equity Group;

- 6 -

--------------------------------------------------------------------------------

(ii) shall not prohibit Executive from making a general solicitation for
employment that is not targeted at any Covered Employees.

(e)     Cooperation.  Executive agrees he will reasonably cooperate with the
members of the Equity Group  with respect to any matters arising during or
related to his employment, including but not limited to reasonable cooperation
in connection with any litigation, governmental investigation, or regulatory or
other proceeding which may have arisen or which may arise following the
execution of this Agreement other than in connection with any litigation or
other proceeding commenced by a member of the Equity Group against Executive and
other than any litigation or other proceeding commenced by Executive against a
member of the Equity Group to enforce Executive’s rights under this Agreement.
As part of such reasonable cooperation, Executive shall provide information to
the Equity Group and its attorneys with respect to any matter arising during or
related to his or her employment, shall make himself or herself reasonably
available to meet with Equity Group personnel and the Equity Group’s attorneys,
and will, at the Equity Group’s reasonable request and upon reasonable notice,
travel to such places as the Equity Group may specify (for which the Equity
Group will reimburse Executive for his or her reasonable travel and lodging
expenses). Finally, as part of such reasonable cooperation agreed to herein,
Executive shall promptly notify Parent’s General Counsel, within three business
days, of his or her actual receipt from any third party or governmental entity
of a request for testimony and/or documents, whether by legal process or
otherwise, relating to any matter arising during or relating to his or her
employment or directorship with any member of the Equity Group.

(f)     Additional Agreements.  During the period that begins on the Effective
Date and ends of the first to occur of (x) the date that is five (5) years
following the Termination Date or (y) the date of a Change of Control, Executive
agrees that he or she will not, without the prior approval of the Board or in
the course of his or her normal duties and responsibilities hereunder on behalf
of the Equity Group, directly or indirectly: (i) engage in any solicitation of
proxies or consents or become a “participant” in a contested “solicitation” (as
such terms are defined in Regulation 14A under the Exchange Act) of proxies or
consents (including, without limitation, any solicitation of consents that seeks
to call a special meeting of stockholders), in each case, with respect to
securities of Parent; (ii) seek or submit, or encourage any person or entity to
seek or submit, nomination(s) in furtherance of a “contested solicitation” for
the appointment, election or removal of directors with respect to Parent or
seek, encourage or take any other action with respect to the appointment,
election or removal of any directors of Parent, other than a “solicitation” or
acting as a “participant” in support of the nomination and election of all
directors then comprising the Incumbent Board, and any individual whose
election, or nomination for election to the Board, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board; (iii)
make any public proposal, alone or in concert with others, to amend any
provision of Parent’s certificate of incorporation or bylaws; or (iv) alone or
in concert with others (A) make any proposal for consideration by stockholders
of Parent at any annual or special meeting of stockholders of Parent, (B)
affirmatively solicit a third party, on an unsolicited basis, to make an offer
or proposal (with or without conditions) with respect to any merger,
acquisition, recapitalization, restructuring, disposition or other business
combination involving Parent, or publicly encourage or support any third party
in making such an offer or proposal, (D) publicly comment on any third party
proposal regarding any merger, acquisition, recapitalization, restructuring,
disposition, or other business combination with respect to Parent by such third
party prior to such proposal becoming public, or (E) call or seek to call a
special meeting of stockholders.

(g)     Non-Disparagement. Executive represents, covenants and agrees that he or
she will not at any time during the Term or after the Termination Date, through
any medium, either orally or in writing, including, but not limited to,
electronic mail, television or radio, computer networks

- 7 -

--------------------------------------------------------------------------------

or internet bulletin boards, blogs, social media, such as Facebook, LinkedIn, or
Twitter, or any other form of communication, disparage, defame, impugn, damage
or assail the reputation, or cause or tend to cause the recipient of a
communication to question the business condition, integrity, competence, good
character, professionalism, or business practices of the Equity Group or any its
stockholders, directors, officers, employees, as applicable, except when such
statement or communication (i) is made in a full and accurate response to any
question, inquiry or request for information made in connection with a legal
proceeding or a government investigation, (ii) required by the Equity Group’s
policies or procedures or made by Executive in the normal course of performing
his or her duties on behalf of the Equity Group (including in connection with
any public or regulatory filing by a member of the Equity Group), or (iii) is
otherwise required by applicable law.

(h)     Return of Property.  Executive agrees to deliver promptly to the Bank,
upon termination of his or her employment hereunder, or at any other time when
the Bank so requests, all documents and other materials (including
electronically stored information) received by Executive in connection with the
performance of his or her duties hereunder relating to the business of the
Equity Group, including without limitation: contract files, notes, records,
drawings, manuals, correspondence, financial and accounting information,
customer lists, statistical data and compilations, patents, copyrights,
trademarks, trade names, inventions, formulae, methods, processes, agreements,
contracts, manuals or any documents relating to the business of the Equity Group
and all copies thereof and therefrom; provided, however, that Executive will be
permitted to retain copies of any documents or materials of a personal nature or
otherwise related to Executive’s rights under this Agreement, copies of this
Agreement and any attendant or ancillary documents specifically including any
documents referenced in this Agreement and copies of any documents related to
Executive’s equity incentive awards and other compensation.

(i)     Injunctive Relief.  Executive acknowledges that a breach of any of the
covenants contained in this Section 4 may result in material, irreparable injury
to the Equity Group for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat of breach, Parent and/or the Bank will be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Executive from engaging in activities
prohibited by this Section 4 or such other relief as may be required to
specifically enforce any of the covenants in this Section 4.  Such remedies will
be in addition to all other remedies available to Parent and/or the Bank, at law
and equity.

(j)     Adjustment of Covenants.  The parties consider the covenants and
restrictions contained in this Section 4 to be reasonable in all respects.
However, if and when any such covenant or restriction is found to be void or
unenforceable and would have been valid had some part of it been deleted or had
its scope of application been modified, such covenant or restriction will be
deemed to have been applied with such modification as would be necessary and
consistent with the intent of the parties to have made it valid, enforceable and
effective.

5.     Proprietary Information; Inventions.

(a)     Executive agrees that any and all information and data originated by
Executive while employed by the Equity Group and, where applicable, by other
employees or associates under Executive’s direction or supervision in connection
with or as a result of any work or service performed under the terms of
Executive’s employment, will be promptly disclosed to the Bank, will become the
Equity Group’s property, and will be kept confidential by Executive. Any and all
such information and data, reduced to written, graphic or other tangible form
and any and all copies

- 8 -

--------------------------------------------------------------------------------

and reproduction thereof will be furnished to the Bank upon request and in any
case will be returned to the Bank upon Executive’s termination of employment for
any reason.

(b)     Executive agrees that Executive will promptly disclose to the Bank all
inventions or discoveries made, conceived, or for the first time reduced to
practice in connection with or as a result of the work and/or services Executive
performs for the Equity Group.

(c)     Executive agrees that he or she will assign the entire right, title and
interest in any such invention or inventions and any patents that may be granted
thereon in any country in the world concerning such inventions to the Bank.
Executive further agrees that Executive will, without expense to the Bank other
than reimbursement of Executive’s business expenses, execute all documents and
do all acts which may be necessary, desirable or convenient to enable the Bank,
at its expense, to file and prosecute applications for patents on such
inventions, and to maintain patents granted thereon.

6.     Notices. All notices, requests, demands and other communications required
or permitted hereunder will be in writing and will be deemed to have been given
upon receipt when delivered by hand or upon delivery to the address of the party
determined pursuant to this Section when delivered by express mail, overnight
courier or other similar method to such address or by electronic mail
transmission (provided a copy is also sent by registered or certified mail or by
overnight courier), or three (3) business days after deposit of the notice in
the US mail, if mailed by certified or registered mail, with postage prepaid
addressed to the respective party as set forth below, which address may be
changed by written notice to the other party:

If to Parent or the Bank:

 

Equity Bank

7701 E. Kellogg, Suite 300

Wichita, Kansas 67202

Attn: CEO

E-mail: belliot@equitybank.com


If to Executive, the most recent electronic mail or physical address on file
with the Bank.

 

7.     Section 280G.

(a)     Notwithstanding anything in this Agreement to the contrary, in the event
it will be determined that any payment or distribution by the Equity Group to or
for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then, prior to the making of any Payments to Executive, a
calculation will be made comparing (i) the net after-tax benefit to Executive of
the Payments after payment by Executive of the Excise Tax, to (ii) the net
after-tax benefit to Executive if the Payments had been limited to the extent
necessary to avoid being subject to the Excise Tax. If the amount calculated
under clause (i) of the immediately preceding sentence is less than the amount
calculated under clause (ii) thereof, then the Payments will be limited to the
extent necessary to avoid triggering the Excise Tax (the “Reduced Amount”).

(b)     The reduction of the Payments, if applicable, will be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio

- 9 -

--------------------------------------------------------------------------------

of Parachute Value to actual present value of such Payments as of the date of
the Change of Control, as determined by the accounting firm that was the Bank’s
independent auditor immediately before the Change of Control (the “Determination
Firm”). For purposes of this Section 7, present value will be determined in
accordance with Section 280G(d)(4) of the Code. For purposes of this Section 7,
the “Parachute Value” of a Payment means the present value as of the date of the
Change of Control of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

(c)     All determinations required to be made under this Section 7, including
whether an Excise Tax would otherwise be imposed, whether the Payments will be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, will be made by an accounting firm or
compensation consulting firm mutually acceptable to the Bank and Executive (the
“Determination Firm”), which will provide detailed supporting calculations both
to the Bank and Executive within fifteen (15) business days after the receipt of
notice from Executive that a Payment is due to be made, or such earlier time as
is requested by the Bank. All fees and expenses of the Determination Firm will
be borne solely by the Bank. Any determination by the Determination Firm will be
binding upon the Bank and Executive.

(d)     As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Equity Group to or for the benefit of Executive that should not have been so
paid or distributed (an “Overpayment”) or that additional amounts that will have
not been paid or distributed by the Equity Group to or for the benefit of
Executive could have been so paid or distributed (an “Underpayment”). In the
event that the Determination Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against the Equity Group or Executive that the
Determination Firm believes has a high probability of success determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Equity Group to or for the benefit of Executive will be repaid by Executive to
the appropriate member of the Equity Group together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that no such repayment will be required if and to the extent
such deemed repayment would not either reduce the amount on which Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Determination Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment will be promptly paid by the Equity Group to or
for the benefit of Executive, together with interest at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code, but no later than March
15 of the year after the year in which the Underpayment is determined to exist,
which is when the legally binding right to such Underpayment arises.

(e)     To the extent requested by Executive, the Bank will cooperate with the
Executive in good faith in valuing, and the Determination Firm will take into
account the value of, services provided or to be provided by Executive
(including Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant) before, on or after the date of a
change in ownership or control of Parent or the Bank (within the meaning of
Q&A-2(b) of the final regulations under Section 280G of the Code), such that
payments in respect of such services may be considered reasonable compensation
within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under
Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of the final regulations
under Section 280G of the Code in accordance with Q&A-5(a) of the final
regulations under Section 280G of the Code.

- 10 -

--------------------------------------------------------------------------------

8.     Section 409A of the Code.  

(a)     The amounts payable pursuant to this Agreement are intended to be exempt
from Section 409A of the Code and related U.S. treasury regulations or official
pronouncements and will be construed in a manner that is compliant with such
exemption; provided, however, if and to the extent that any compensation payable
under this Agreement is determined to be subject to Section 409A of the Code,
this Agreement will be construed in a manner that will comply with Section 409A
of the Code.  The terms “termination of employment” and “separate from service”
as used throughout this Agreement refer to a “separation from service” within
the meaning of Section 409A of the Code. Any payments under this Agreement that
may be excluded from Section 409A of the Code either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A of the Code to the maximum extent possible. For
purposes of Section 409A of the Code, each installment payment provided under
this Agreement shall be treated as a separate payment.

(b)     If any benefits payable or otherwise provided under this Agreement would
be deemed to constitute non-qualified deferred compensation subject to Section
409A of the Code, Parent or the Bank, as applicable, will have the discretion to
adjust the terms of such payment or benefit (but not the amount or value
thereof) as reasonably necessary to comply with the requirements of Section 409A
of the Code to avoid the imposition of any excise tax or other penalty with
respect to such payment or benefit under Section 409A of the Code.

(c)     Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the Termination Date to be a “specified employee” within
the meaning of Section 409A of the Code, then any payments and benefits under
this Agreement that are subject to Section 409A of the Code and paid by reason
of a termination of employment will be made or provided on the later of (i) the
payment date set forth in this Agreement or (ii) the date that is the earliest
of (A) the expiration of the six-month period measured from the Termination
Date, or (B) the date of Executive’s death (the “Delay Period”).  Payments and
benefits subject to the Delay Period will be paid or provided to Executive
without interest for such delay.  

Any expense reimbursement payable to Executive under the terms of this Agreement
will be paid on or before March 15 of the calendar year following the calendar
year in which such reimbursable expense was incurred. The amount of such
reimbursements that the Bank is obligated to pay in any given calendar year will
not affect the amount the Bank is obligated to pay in any other calendar year.
In addition, Executive may not liquidate or exchange the right to reimbursement
of such expenses for any other benefits.

9.     Binding Effect; Successors and Assigns. This Agreement will inure to the
benefit of and be binding upon and enforceable by Executive and his estate,
personal representatives and heirs, and by Parent, the Bank and their respective
successors and assigns. This Agreement and the payments hereunder may not be
assigned, pledged or otherwise hypothecated by Executive. The Bank will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Bank to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform it if no such
succession had taken place. As used in this Agreement, the “Bank” will mean the
Bank as herein defined and any successor to their respective business or assets
which assumes this Agreement by operation of law or otherwise.

10.     Entire Agreement. This Agreement is intended by the parties hereto to
constitute the entire understanding of the parties with respect to the
employment of Executive as an employee and officer of the

- 11 -

--------------------------------------------------------------------------------

Bank following the Effective Time and supersedes and replaces that certain offer
letter, dated April 9, 2020, by and between the Bank and Executive.

11.     Withholding of Taxes. Parent and the Bank may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as Parent
or the Bank, as applicable, is required to withhold pursuant to any applicable
law, regulation or ruling.

12.     Dispute Resolution/Agreement to Arbitrate Claims. To ensure the rapid
and economical resolution of disputes that may arise in connection with
Executive’s employment with Parent and the Bank, Executive, Parent and the Bank
agree that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement,
Executive’s employment with Parent or the Bank, or the termination of
Executive’s employment from Parent or the Bank, will be resolved pursuant to the
Federal Arbitration Act, 9 U.S.C. §1, et seq. and to the fullest extent
permitted by law, by final, binding and confidential arbitration. Except as
provided below, Parent, the Bank and Executive agree that confidential
arbitration is the exclusive, final and biding method for resolving all such
claims

(a)     Claims Covered By this Agreement. Disputes that are subject to
arbitration under this Agreement include, but are not limited to, claims for
wages or other compensation due, including claims for overtime; meal or rest
break claims; claims for breach of any contract or covenant (express or
implied); tort claims, including, but not limited to claims for defamation,
intentional infliction of emotional distress, invasion of privacy, and all
negligence-based claims; personal injury claims; claims for discrimination,
harassment and/or retaliation in employment including, but not limited to claims
under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act,
the Equal Pay Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Older Worker Benefit Protection Act, the Sarbanes-Oxley
Act, all as they may have been amended from time to time, claims for
misclassification, and claims for violation of common law or any other federal,
state, or local laws relating to employment or separation from employment or
benefits associated with employment or separation for employment.

(b)     Claims Not Covered By this Agreement. Claims for workers’ compensation,
unemployment insurance, and claims for injunctive relief are not covered by this
Agreement. Nothing in this Agreement is intended to prevent Executive from
filing an administrative claim with the Equal Employment Opportunity Commission.
Moreover, Executive, Parent or the Bank may bring an action in any court of
competent jurisdiction to compel arbitration under this Agreement and/or enforce
and arbitration award.

(c)     Arbitration Rules and Procedures. The arbitration is to be conducted in
or near Wichita, Kansas by JAMS, Inc. (“JAMS”) or its successors before a
mutually selected single neutral arbitrator, under JAMS’ then applicable rules
and procedures for employment disputes (which will be provided to Executive upon
request); provided that the arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (ii) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions on which
the award was based and a statement of the award. Executive, Parent and the Bank
each shall be entitled to all rights and remedies that either would be entitled
to pursue in a court of law. Questions of whether a claim is subject to
arbitration under this Agreement shall be decided by the arbitrator. Likewise,
procedural questions which grow out of the dispute and bear on the final
disposition are also matters for the arbitrator. To the maximum extent permitted
by applicable law, all claims, disputes, or causes of action under this section,
whether by Executive, Parent or the Bank, must be brought in an individual
capacity,

- 12 -

--------------------------------------------------------------------------------

and shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The Arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding. EACH OF EXECUTIVE, PARENT AND THE BANK
ACKNOWLEDGE THAT BY AGREEING TO THIS ARBITRATION PROCEDURE, THEY WAIVE THE RIGHT
TO RESOLVE ANY SUCH DISPUTE THROUGH A TRIAL BY JURY OR JUDGE OR ADMINISTRATIVE
PROCEEDING. The Bank shall pay all filing fees in excess of those which would be
required if the dispute were decided in a court of law (that is, costs that are
unique to arbitration) and shall pay the arbitrator’s fee. Each party shall pay
the fees of its attorneys, the expenses of its witnesses, and any other costs
and expenses that the party incurs in connection with the arbitration; provided
that an arbitrator may award attorneys’ fees to the prevailing party, if the
arbitrator determines in its sole discretion that such an award is permitted by
applicable law. Any dispute as to whether a cost is unique to arbitration will
be exclusively resolved by the arbitrator. Each of Executive, Parent and the
Bank have the right to be represented by legal counsel at any arbitration
proceeding. The arbitration proceedings will be confidential to the extent
permitted by law. Executive, Parent and the Bank will maintain all information
and documents exchanged in connection with and in the course of the arbitration
as confidential, except to the extent the disclosure of such information or
documentation is necessary to enforce any award or challenge any award as
permitted by the applicable law.

(d)     No Change in At-Will Employment. This agreement to arbitrate claims is
not a contract of employment, expressed or implied, and Executive, Parent and
the Bank acknowledge that Executive’s employment is at-will and that this
agreement does not change the “at-will” status of Executive’s employment subject
to the Bank’s obligations under Sections 3(b) and (d). EACH OF EXECUTIVE, PARENT
AND THE BANK ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE TERMS OF SECTION
12, AGREEMENT TO ARBITRATE CLAIMS, AND AGREE TO BE BOUND BY ITS TERMS.

13.     Amendments. This Agreement may not be amended or modified except in
writing signed by both parties.

14.     Right to Setoff. The Bank may, to the extent permitted by applicable
law, deduct from and setoff against any amounts payable by the Bank to Executive
under this Agreement or otherwise such amounts as may be owed by Executive to
the Bank, although the Executive shall remain liable for any part of Executive’s
payment obligation not satisfied through such deduction and setoff. By signing
this Agreement, Executive agrees to any deduction or setoff under this Section
14, to the maximum extent permitted by law.

15.     Waivers. The failure of either party to insist upon the strict
performance of any provision hereof will not constitute a waiver of such
provision. All waivers must be in writing.

16.     Future Employers. The Bank may notify anyone employing Executive or
evidencing an intention to employ Executive as to the existence and provisions
of this Agreement and may provide any such person or organization a copy of this
Agreement. Executive agrees that for a period of eighteen (18) months after
Executive’s termination of employment for any reason, Executive will provide the
Bank the identity of any employer Executive goes to work for along with
Executive’s job title and anticipated job duties with any such employer.

17.     Governing Law. This Agreement will be deemed to be made in and in all
respects will be interpreted, construed and governed by and in accordance with
the laws of the State of Kansas, excluding its conflicts of laws.

- 13 -

--------------------------------------------------------------------------------

18.     Severability. In the event any provision of this Agreement is held
illegal or invalid, the remaining provisions of this Agreement will not be
affected thereby.

19.     Definitions. For purposes of this Agreement:

(a)     “Cause” means any of the following acts or omissions by Executive: (i)
any act or omission requiring the Bank to terminate Executive in order to comply
with Section 19 of the Federal Deposit Insurance Act, 12 USC Section 1829(a),
(ii) the commission of a felony or any other crime involving moral turpitude or
the pleading of nolo contendere to any such act, (iii) the commission of any act
or acts of dishonesty when such acts are intended to result or result, directly
or indirectly, in gain or personal enrichment of Executive or any related person
or affiliated company and are intended to cause harm or damage to any member of
the Equity Group, (iv) the illegal use of controlled substances, (v) the
misappropriation or embezzlement of assets of any member of the Equity Group,
(vi) the breach of any material term or provision of this Agreement, (vii) a
knowing and willful violation of a material business directive of the Direct
Supervisor that is not remedied within a reasonable period after receipt of
written notice from the Direct Supervisor; (viii) continuing or habitual drug or
alcohol use that materially interferes with the performance of Executive’s
duties and responsibilities; or (ix) failure or refusal by Executive to
substantially perform his or her duties to the reasonable satisfaction of the
Direct Supervisor.  The Bank may place Executive on paid leave for up to 60 days
while it is determining whether there is a basis to terminate the Executive's
employment for Cause. Any such action by the Bank will not constitute Good
Reason.

(b)     “Change of Control” means the occurrence, after the Effective Date, of
any event described in (i), (ii) or (iii) below.

(i)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then-outstanding equity interests of Parent (the “Outstanding
Company Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Parent entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”); provided, however, that, for
purposes of this Section 19(b)(i), the following acquisitions will not
constitute a Change of Control: (1) any acquisition directly from Parent, (2)
any acquisition by Parent, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent, the Bank, or any of their
respective affiliates, or (4) any acquisition by any corporation or other entity
pursuant to a transaction that complies with Section 19(b)(iii)(X), Section
19(b)(iii)(Y), or Section 19(b)(iii)(Z);

(ii)     Any time at which individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Parent’s stockholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board will be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board; or

- 14 -

--------------------------------------------------------------------------------

(iii)     Consummation of (A) a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving Parent or any of its
subsidiaries, (B) a sale or other disposition of assets of Parent that have a
total gross fair market value (i.e., determined without regard to any
liabilities associated with such assets) equal to or more than 75% of the total
gross fair market value of all of the assets of Parent immediately prior to such
sale or other disposition, or (C) the acquisition of assets or equity interests
of another entity by Parent or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (X) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Equity and the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding equity interests
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors or equivalent body of the entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity that, as a result of such transaction, owns Parent
or all or substantially all of Parent’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Equity
and the Outstanding Company Voting Securities, (Y) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of Parent or such other entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding equity interests of the entity resulting from
such Business Combination or the combined voting power of the then-outstanding
voting securities of such entity, except to the extent that such ownership
existed prior to the Business Combination, and (Z) at least a majority of the
members of the board of directors of the corporation or equivalent body of any
other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination.

(c)     “Code” means the Internal Revenue Code of 1986, as amended.

(d)     “Confidential Information” means and includes the Equity Group’s
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or will be developed and that cannot be obtained readily
by third parties from outside sources. Confidential Information includes, by way
of example and without limitation, the following: information regarding
customers, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, investors, and business affiliates (such as contact name, service
provided, pricing for that customer, amount of services used, credit and
financial data, and/or other information relating to the Equity Group’s
relationship with that customer); pricing strategies and price curves; plans and
strategies for expansion or acquisitions; budgets; customer lists; research;
financial and sales data; trading terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
prospective customers’ names and marks; grids and maps; electronic databases;
models; specifications; computer programs; internal business records; contracts
benefiting or obligating the Equity Group; bids or proposals submitted to any
third party; technologies and methods; training methods and training processes;
organizational structure; salaries of personnel; payment amounts or rates paid
to consultants or other service providers; and other such confidential or
proprietary information.

- 15 -

--------------------------------------------------------------------------------

(e)     “Direct Supervisor” means the Chief Executive Officer of the Bank, with
respect to the Bank, and the Chief Executive Officer of Parent, with respect to
Parent.

(f)     “Disability” means the inability of Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

(g)     “Good Reason” means a termination of employment by Executive due to the
occurrence of one (1) or more of the following events which are not corrected
within thirty (30) days after receipt of written notice from Executive to the
Board:

(i)     A material adverse change in Executive’s position or responsibilities
with the Bank;

(ii)     Assignment to Executive of any duties or responsibilities which are
materially inconsistent with the position or responsibilities of Executive with
the Bank;

(iii)     A material reduction in Executive’s Base Salary, other than a 10% or
less reduction in Executive’s Base Salary implemented in connection with similar
reductions in the base salaries of at least 50% of the Bank’s similarly situated
executives;

(iv)     The requiring of Executive to relocate his or her principal business
office to any place outside a thirty (30) mile radius from Executive’s current
place of employment in Wichita, Kansas (reasonable required travel on Equity
Group business will not constitute a relocation of Executive’s principal
business office); or

(v)     A material breach of any provision of this Agreement which is not timely
corrected by Parent or the Bank, as applicable, upon thirty (30) days prior
written notice from Executive;

provided, however, that Executive must provide notice to the Board within ninety
(90) days of obtaining knowledge of any of the events listed above and Executive
must terminate his or her employment no later 90 days from the date of the
occurrence of any of the foregoing events in order for such termination to be
deemed a termination for Good Reason.

 

(h)     “Restricted Area” means, as of any given date, any county in which the
Bank has a physical location or has taken material steps to establish a physical
location, and any county that is contiguous to any such county.

(i)     “Restricted Period” means the period that begins on the Effective Date
and ends twenty-four (24) months following the Termination Date.

20.     Survival.  Provisions of this Agreement will survive any termination of
Executive’s employment if so provided or if necessary or desirable to fully
accomplish the purposes of the other surviving provisions, including, without
limitation, the obligations of Executive under Section 4 and the obligations of
the Company under Sections 3,

21.     Counterparts. This Agreement may be executed in counterparts (which may
be exchanged by facsimile or e-mail), each of which is deemed an original, but
which together will constitute one and the same instrument.

- 16 -

--------------------------------------------------------------------------------

22.     Section Headings; Construction. The section headings used in this
Agreement are included solely for convenience and will not affect, or be used in
connection with, the interpretation hereof. For purposes of this Agreement, the
term “including” will mean “including, without limitation.”

[Signature Page Follows]

 

 

 

- 17 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EQUITY BANK

 

 

 

 

By:

/s/ Brad S. Elliott

Name:

Brad S. Elliott

Title:

Chairman/CEO

 

EXECUTIVE

 

 

 

 

 

/s/ Eric Newell

 

Eric Newell

 

For the limited purposes set forth herein:


EQUITY BANCSHARES, INC.

 

 

 

 

By:

/s/ Brad S. Elliott

Name:

Brad S. Elliott

Title:

Chairman/CEO

 

 

 

- 18 -

--------------------------------------------------------------------------------

APPENDIX A

 

Other Compensation and Benefits

 

A     Sign-On Bonus. The Bank will pay Executive a sign-on bonus (the “Sign-On
Bonus”) in the amount of $50,000, within 30 days following the Effective Date,
provided that if on or before the 12-month anniversary of the Effective Date
Executive terminates his or her employment hereunder (other than for Good
Reason) or the Bank terminates Executive’s employment for Cause, Executive must
repay the Bank the Sign-On Bonus, pro-rated based on the number of calendar days
remaining between the date that Executive’s employment ends and the 12-month
anniversary of the Effective Date.

 

B.     Sign-On Equity Award.  On the first regularly scheduled grant date after
the Effective Date, Parent will grant Executive an equity award (the “Sign-On
Equity Award”) under the Equity Plan.  The Sign-On Equity Award will have a
targeted grant date fair value equal to approximately $200,000, and will be
comprised of time-based restricted stock units that will vest in five equal
annual installments beginning on the first anniversary of the Effective Date,
subject to Executive’s continuing employment through each such vesting
date.  The Sign-On Equity Award will be subject to the Equity Plan and will be
memorialized in (and subject to the terms of) a written award agreement approved
by the Board (or a committee thereof).

 

C.     Country Club Membership. During the Term, the Bank will pay Executive's
reasonable membership expenses (including fees, dues and related expenses) at
such country club or clubs as approved by the Board (or a committee thereof).
Reimbursements for such membership dues shall be paid monthly following
Executive’s submission of evidence, satisfactory to the Bank, of the membership
dues incurred.

 

D.     Relocation Expense Reimbursement. The Bank will pay directly or reimburse
Executive, promptly after receipt from Executive of invoices or other supporting
documentation, for up to $25,000 in reasonable expenses incurred by Executive in
relocating to the Wichita, Kansas metropolitan area; provided that receipts or
invoices for all such expenses must be submitted by Executive to the Bank for
reimbursement within a reasonable time after such expense is incurred. If on or
before the first anniversary of the Effective Date Executive terminates his or
her employment hereunder (other than for Good Reason) or the Bank terminates
Executive’s employment for Cause, Executive must promptly repay the Bank in full
for the amount of such relocation expenses actually paid or reimbursed by the
Bank.

 

E.     Housing Allowance. The Bank will pay the reasonable costs and expenses of
temporary housing for Executive in the Wichita, Kansas metropolitan area for 60
days following the Effective Date. If on or before the first anniversary of the
Effective Date Executive terminates his or her employment hereunder (other than
for Good Reason) or the Bank terminates Executive’s employment for Cause,
Executive must promptly repay the Bank in full for the amount of such temporary
housing allowance actually paid or reimbursed by the Bank.

     